              16-11354-scc                Doc 169           Filed 09/27/19 Entered 09/27/19 09:58:38                                      Main Document
                                                                          Pg 1 of 17




1A
 /2009
 /2011
 ary
 101-7-TFR
 3 Services
                                                        UNITED STATES BANKRUPTCY COURT
                                                        SOUTHERN DISTRICT OF NEW YORK
                                                              MANHATTAN DIVISION


                In Re:                                                                          §
                                                                                                §
                Park Overlook LLC                                                               §           Case No. 16-11354
                                                                                                §
                                                              Debtor                            §

                                                             TRUSTEE’S FINAL REPORT (TFR)

                           The undersigned trustee hereby makes this Final Report and states as follows:

                       1. A petition under chapter of the United States Bankruptcy Code was filed on
                 05/12/2016 . The case was converted to one under Chapter 7 on 11/09/2016 . The
                undersigned trustee was appointed on 11/10/2016 .

                           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                        3. All scheduled and known assets of the estate have been reduced to cash, released to
                the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                disposition of all property of the estate is attached as Exhibit A.

                           4. The trustee realized gross receipts of                                             $             435,283.96

                                                  Funds were disbursed in the following amounts:

                                                  Payments made under an interim                                                          0.00
                                                  disbursement
                                                  Administrative expenses                                                        2,543.98
                                                  Bank service fees                                                              1,895.94
                                                  Other payments to creditors                                                   10,205.32
                                                  Non-estate funds paid to 3rd Parties                                               0.00
                                                  Exemptions paid to the debtor                                                      0.00
                                                  Other payments to the debtor                                                 157,743.49
                                                                                            1
                                                  Leaving a balance on hand of                                   $             262,895.23

          ____________________
                     1
                        The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
          will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
          maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
          UST Form 101-7-TFR (5/1/2011) (Page: 1)
    16-11354-scc                Doc 169           Filed 09/27/19 Entered 09/27/19 09:58:38                                      Main Document
                                                                Pg 2 of 17




       The remaining funds are available for distribution.

             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 05/15/2017 and the
      deadline for filing governmental claims was 05/15/2017 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 17,127.02 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 17,127.02 , for a total compensation of $ 17,127.02 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 0.00 , for total expenses of $ 0.00 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 07/23/2019                                     By:/s/SALVATORE LAMONICA
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                       Page:       1
                                       16-11354-scc          Doc 169         Filed 09/27/19 Entered 09/27/19 09:58:38                                 Main Document
                                                                                            FORM 1
                                                                                           Pg 3 of 17
                                                                        INDIVIDUAL ESTATE PROPERTY  RECORD AND REPORT
                                                                                                  ASSET CASES
                                                                                                                                                                                                        Exhibit A
Case No:              16-11354                         SCC            Judge:        Shelley C. Chapman                           Trustee Name:                      SALVATORE LAMONICA
Case Name:            Park Overlook LLC                                                                                          Date Filed (f) or Converted (c):   11/09/2016 (c)
                                                                                                                                 341(a) Meeting Date:               12/20/2016
For Period Ending:    07/23/2019                                                                                                 Claims Bar Date:                   05/15/2017


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. Chapter 11 bank account (u)                                                               0.00                  57,762.99                                                 57,762.99                         FA
  2. Utility Refund - Con Edison (u)                                                           0.00                    143.97                                                     143.97                         FA
  3. Investors Bank check account ending in 7165                                               0.00                       0.00                                                       0.00                        FA
  4. Wells Fargo Checking Account                                                         77,903.13                       0.00                                                       0.00                        FA
  5. Wells Fargo Chekcing account ending 3572                                                  0.81                       0.00                                                       0.00                        FA
  6. Accounts Receivable                                                                 127,153.50                       0.00                                                       0.00                        FA
  7. Office Furniture and Fixtures                                                             0.00                       0.00                                                       0.00                        FA
  8. Miscellaneous Office Furniture                                                            0.00                       0.00                                                       0.00                        FA
  9. Office equipment                                                                          0.00                       0.00                                                       0.00                        FA
 10. Various Leasehold improvements at 1938 Webster Avenue,                                    0.00                       0.00                                                       0.00                        FA
     Bronx
 11. Settlement with Duggin Dunn Parties (u)                                                   0.00                 377,377.00                                                377,377.00                         FA
INT. Post-Petition Interest Deposits (u)                                                  Unknown                         N/A                                                        0.00                  Unknown


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $205,057.44              $435,283.96                                                 $435,283.96                       $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                                       Page:   2
                                  16-11354-scc             Doc 169         Filed 09/27/19           Entered 09/27/19 09:58:38                    Main Document
The Trustee has retained LaMonica Herbst & Maniscalco, LLP, as his general counsel and Gary Lampert, CPA, as his accountants to assist him with the administration of this
                                                                                                Pg 4asofChapter
case and the related estate of Dawn Hotel of NY, LLC. This case was initially assigned to the Trustee     17 11 Operating Trustee and then on November 9, 2016, the case
was converted to Chapter 7.
                                                                                                                                                                                       Exhibit A
After the bar date passed on May 15, 2017, the Trustee reviewed and analyzed the filed claims and worked with his accountant to investigate certain transfers that are avoidable
pursuant to the Trustee's chapter 5 avoidance powers. After determining that certain transfers were avoidable, the Trustee and Gordon H. Duggins ("Duggins"), Armando T. Dunn
("Dunn"), Adalex, Inc., Charlestown Properties, LLC, Pacific Place PLLC, Waltham Properties, PLLC, Double D Ventures, Inc., GDSZ, LLC, and Waltham Properties, LLC (the
"Corporate Entities", and together with Duggins and Dunn, the "Duggins-Dunn Entities") entered into negotiations concerning these transfers and ultimately agreed to a
settlement of the chapter 5 avoidance claims which was memorialized in writing and signed by all relevant parties on March 6, 2018. The agreed settlement ("Duggins Dun
Settlement") provides that Debtors and Duggins-Dunn Entities will pay all allowed claims in full without interest, including payment of administrative expenses of the estate and
will withdraw any filed claims by Duggin-Dunn Entities or other entities related to the debtors and in return the Trustee will provide the Duggin-Dunn Entities with releases. After
approval of the Duggins Dunn Settlement on 5/23/18, the Trustee subsequently prepared an omnibus claim objection which was approved on 10/15/18 and simultaneously, the
Trustee entered into settlement agreements with 2 creditors – the NY Department of Finance and Colonial Funding, both of which were approved by Court order dated 11/28/18.
After objecting to all claims, or resolving the disputes through signed settlement agreements, the trustee entered into a stipulation with the Duggins-Dunn Entities to address
allocation issues among the estates, which stipulation was approved by Court order dated 3/29/19. The Trustee is presently finalizing his fee applications and preparing the final
report to make a distribution to all creditors.




Initial Projected Date of Final Report (TFR): 12/31/2017            Current Projected Date of Final Report (TFR): 07/01/2019




    UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                                                                      Page:           1
                                     16-11354-scc            Doc 169         Filed 09/27/19FORM
                                                                                             Entered
                                                                                                2     09/27/19 09:58:38                             Main Document
                                                                       ESTATE CASH RECEIPTSPg 5 DISBURSEMENTS
                                                                                            AND of 17         RECORD
           Case No: 16-11354                                                                                               Trustee Name: SALVATORE LAMONICA                                            Exhibit B
      Case Name: Park Overlook LLC                                                                                           Bank Name: EmpireNationalBank
                                                                                                                    Account Number/CD#: XXXXXX5578
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX5874                                                                                Blanket Bond (per case limit): $77,473,905.00
For Period Ending: 07/23/2019                                                                               Separate Bond (if applicable):


       1                2                              3                                               4                                                     5                    6                      7

Transaction Date    Check or                 Paid To / Received From                       Description of Transaction              Uniform Tran.        Deposits ($)       Disbursements ($)     Account/CD Balance
                    Reference                                                                                                          Code                                                              ($)
   11/17/16             1          Park Overlook, LLC                        Transfer of funds from Chapter                         1229-000                $57,762.99                                  $57,762.99
                                   Salvatore LaMonica, Chapter 11 Trustee    11 Account
   12/01/16                        EmpireNationalBank                        Bank Service Fee under 11                              2600-000                                          $129.24           $57,633.75
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/03/17                        EmpireNationalBank                        Bank Service Fee under 11                              2600-000                                           $85.66           $57,548.09
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/01/17                        EmpireNationalBank                        Bank Service Fee under 11                              2600-000                                           $85.54           $57,462.55
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/01/17                        EmpireNationalBank                        Bank Service Fee under 11                              2600-000                                           $77.14           $57,385.41
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/08/17             2          Con Edison                                Refund - utility                                       1221-000                     $143.97                                $57,529.38

   04/03/17                        EmpireNationalBank                        Bank Service Fee under 11                              2600-000                                           $85.46           $57,443.92
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/01/17                        EmpireNationalBank                        Bank Service Fee under 11                              2600-000                                           $82.63           $57,361.29
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/01/17                        EmpireNationalBank                        Bank Service Fee under 11                              2600-000                                           $85.26           $57,276.03
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/03/17                        EmpireNationalBank                        Bank Service Fee under 11                              2600-000                                           $82.38           $57,193.65
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/06/17            101         International Sureties Ltd.               Ch 7 blanket bond renewal                              2300-000                                          ($39.54)          $57,233.19
                                   701 Pyodras Street, Suite 420             Bond #016030120 Reversal
                                   New Orleans, LA 70139                     Correction needed for bond
                                                                             disbursement voiding all
                                                                             checks and recalculating all
   07/06/17            101         International Sureties Ltd.               Ch 7 blanket bond renewal                              2300-000                                           $39.54           $57,193.65
                                   701 Pyodras Street, Suite 420             Bond #016030120
                                   New Orleans, LA 70139



        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                      Page Subtotals:                                                        $57,906.96                $713.31
                                                                                                                                                                                                   Page:           2
                                     16-11354-scc            Doc 169         Filed 09/27/19FORM
                                                                                             Entered
                                                                                                2     09/27/19 09:58:38                            Main Document
                                                                       ESTATE CASH RECEIPTSPg 6 DISBURSEMENTS
                                                                                            AND of 17         RECORD
           Case No: 16-11354                                                                                              Trustee Name: SALVATORE LAMONICA                                          Exhibit B
      Case Name: Park Overlook LLC                                                                                          Bank Name: EmpireNationalBank
                                                                                                                   Account Number/CD#: XXXXXX5578
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX5874                                                                               Blanket Bond (per case limit): $77,473,905.00
For Period Ending: 07/23/2019                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                            ($)
   07/06/17            102         International Sureties Ltd.               Ch 7 Blanket Bond Premium                             2300-000                                          $39.84          $57,153.81
                                   701 Pyodras Street, Suite 420             Bond No.: 016030120
                                   New Orleans, LA 70139
   08/01/17                        EmpireNationalBank                        Bank Service Fee under 11                             2600-000                                          $84.97          $57,068.84
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/01/17                        EmpireNationalBank                        Bank Service Fee under 11                             2600-000                                          $84.82          $56,984.02
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/02/17                        EmpireNationalBank                        Bank Service Fee under 11                             2600-000                                          $81.96          $56,902.06
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/01/17                        EmpireNationalBank                        Bank Service Fee under 11                             2600-000                                          $84.58          $56,817.48
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/01/17                        EmpireNationalBank                        Bank Service Fee under 11                             2600-000                                          $81.72          $56,735.76
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/02/18                        EmpireNationalBank                        Bank Service Fee under 11                             2600-000                                          $84.33          $56,651.43
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/01/18                        EmpireNationalBank                        Bank Service Fee under 11                             2600-000                                          $84.21          $56,567.22
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/01/18                        EmpireNationalBank                        Bank Service Fee under 11                             2600-000                                          $75.94          $56,491.28
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/08/18            103         The Law Offices of Adrienne Woods, PC     Expenses awarded per order                            2990-000                                      $2,279.59           $54,211.69
                                                                             dated 3.6.18
   03/08/18            104         Vernon Consulting, Inc.                   Fees Awarded Per Order dated                          5800-000                                     $10,205.32           $44,006.37
                                                                             3.6.18
   04/02/18                        EmpireNationalBank                        Bank Service Fee under 11                             2600-000                                          $72.10          $43,934.27
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/01/18                        EmpireNationalBank                        Bank Service Fee under 11                             2600-000                                          $63.20          $43,871.07
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


        UST Form 101-7-TFR (5/1/2011) (Page: 6)                                     Page Subtotals:                                                              $0.00          $13,322.58
                                                                                                                                                                                                   Page:           3
                                     16-11354-scc            Doc 169         Filed 09/27/19FORM
                                                                                             Entered
                                                                                                2     09/27/19 09:58:38                            Main Document
                                                                       ESTATE CASH RECEIPTSPg 7 DISBURSEMENTS
                                                                                            AND of 17         RECORD
           Case No: 16-11354                                                                                               Trustee Name: SALVATORE LAMONICA                                         Exhibit B
      Case Name: Park Overlook LLC                                                                                           Bank Name: EmpireNationalBank
                                                                                                                    Account Number/CD#: XXXXXX5578
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX5874                                                                               Blanket Bond (per case limit): $77,473,905.00
For Period Ending: 07/23/2019                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                            ($)
   06/01/18                        EmpireNationalBank                        Bank Service Fee under 11                              2600-000                                         $65.21          $43,805.86
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/02/18                        EmpireNationalBank                        Bank Service Fee under 11                              2600-000                                         $63.01          $43,742.85
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/01/18                        EmpireNationalBank                        Bank Service Fee under 11                              2600-000                                         $65.02          $43,677.83
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/09/18            105         International Sureties Ltd.               2018 Bond Premium Bond #:                              2300-000                                        $224.55          $43,453.28
                                   701 Pyodras Street, Suite 420             016030120
                                   New Orleans, LA 70139
   09/04/18                        EmpireNationalBank                        Bank Service Fee under 11                              2600-000                                         $64.74          $43,388.54
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/01/18                        EmpireNationalBank                        Bank Service Fee under 11                              2600-000                                         $62.42          $43,326.12
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/01/18                        EmpireNationalBank                        Bank Service Fee under 11                              2600-000                                         $64.40          $43,261.72
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/09/19                        Transfer from Acct # xxxxxx8966           Transfer of Funds to close                             9999-000              $377,377.00                               $420,638.72
                                                                             account
   07/09/19            106         Dawn Hotel of NY LLC                      {er Prder dated 6.25.19 docket                         8200-002                                   $157,743.49          $262,895.23
                                                                             167


                                                                                                              COLUMN TOTALS                               $435,283.96          $172,388.73
                                                                                                                    Less: Bank Transfers/CD's             $377,377.00                 $0.00
                                                                                                              Subtotal                                     $57,906.96          $172,388.73
                                                                                                                    Less: Payments to Debtors                    $0.00         $157,743.49
                                                                                                              Net                                          $57,906.96           $14,645.24




        UST Form 101-7-TFR (5/1/2011) (Page: 7)                                     Page Subtotals:                                                       $377,377.00          $158,352.84
                                                                                                                                                                                                       Page:           4
                                     16-11354-scc            Doc 169         Filed 09/27/19FORM
                                                                                             Entered
                                                                                                2     09/27/19 09:58:38                              Main Document
                                                                       ESTATE CASH RECEIPTSPg 8 DISBURSEMENTS
                                                                                            AND of 17         RECORD
           Case No: 16-11354                                                                                                Trustee Name: SALVATORE LAMONICA                                            Exhibit B
      Case Name: Park Overlook LLC                                                                                            Bank Name: EmpireNationalBank
                                                                                                                     Account Number/CD#: XXXXXX8966
                                                                                                                                              Settlement
  Taxpayer ID No: XX-XXX5874                                                                                 Blanket Bond (per case limit): $77,473,905.00
For Period Ending: 07/23/2019                                                                                Separate Bond (if applicable):


       1                2                              3                                              4                                                         5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction                Uniform Tran.          Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                           Code                                                              ($)
   04/09/18             11         Windels Marx Lane & Mittenforf LLP        Per stipulation of settlement                           1249-000                 $377,377.00                               $377,377.00
                                                                             date 3.7.18
                                                                             See Order at Docket # 137
   07/09/19                        Transfer to Acct # xxxxxx5578             Transfer of Funds to close                              9999-000                                      $377,377.00                 $0.00
                                                                             account


                                                                                                               COLUMN TOTALS                                  $377,377.00          $377,377.00
                                                                                                                     Less: Bank Transfers/CD's                       $0.00         $377,377.00
                                                                                                               Subtotal                                       $377,377.00                 $0.00
                                                                                                                     Less: Payments to Debtors                       $0.00                $0.00
                                                                                                               Net                                            $377,377.00                 $0.00




        UST Form 101-7-TFR (5/1/2011) (Page: 8)                                     Page Subtotals:                                                           $377,377.00          $377,377.00
                                                                                                                                                            Page:     5
                             16-11354-scc   Doc 169         Filed 09/27/19 Entered 09/27/19 09:58:38           Main Document
                                                                          Pg 9 of 17
                                                                                                                                                             Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                         NET             ACCOUNT
                                                                                                     NET DEPOSITS        DISBURSEMENTS                   BALANCE
                                            XXXXXX5578 - Checking                                         $57,906.96               $14,645.24           $262,895.23
                                            XXXXXX8966 - Settlement                                      $377,377.00                   $0.00                  $0.00
                                                                                                         $435,283.96               $14,645.24           $262,895.23

                                                                                                    (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                            transfers)            to debtors)
                                            Total Allocation Receipts:                      $0.00
                                            Total Net Deposits:                       $435,283.96
                                            Total Gross Receipts:                     $435,283.96




UST Form 101-7-TFR (5/1/2011) (Page: 9)                             Page Subtotals:                                        $0.00                $0.00
             16-11354-scc            Doc 169         Filed 09/27/19 Entered 09/27/19 09:58:38                               Main Document
                                                                  Pg 10 of 17
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 16-11354-SCC                                                                                                                           Date: July 23, 2019
Debtor Name: Park Overlook LLC
Claims Bar Date: 5/15/2017


Code #     Creditor Name And Address          Claim Class       Notes                                              Scheduled             Claimed             Allowed
           SALVATORE LAMONICA                 Administrative                                                           $0.00           $17,127.02          $17,127.02
100        3305 JERUSALEM AVENUE
2100       WANTAGH, NY 11793                                    Allow




23         The Law Offices Of Adrienne        Administrative                                                            $0.00          $24,959.59          $12,239.18
100        Woods, P.C.
2990       <B>(Administrative)</B>                              Interim Fees and Expenses awarded per Order dated 3.6.18 and partially paid on 3.8.18. Remaining
           459 Columbus Avenue, #314                            balance $9,959.59 allowed.
           New York, New York 10024




           LAMONICA HERBST &                  Administrative                                                            $0.00          $71,403.75          $71,403.75
100        MANISCALCO LLP
3110       3305 JERUSALEM AVENUE                                Attorney for the Trustee Fees - Allow
           WANTAGH, NY 11793


           LAMONICA HERBST &                  Administrative                                                            $0.00           $3,633.60            $3,633.60
100        MANISCALCO LLP
3120       3305 JERUSALEM AVENUE                                Attorney for Trustee expenses - allow
           WANTAGH, NY 11793


           GARY LAMPERT                       Administrative                                                            $0.00          $32,292.00          $32,292.00
100        100 MERRICK ROAD, 211W
3310       ROCKVILLE CENTER, NY                                 Accountant for the Trustee Fees - Allow




           SALVATORE LAMONICA -               Administrative                                                            $0.00           $8,068.54            $8,068.54
150        CHAPTER 11
6101       3305 JERUSALEM AVENUE                                Chapter 11 Trustee commissions - allow
           WANTAGH, NY 11793

           ,
           LAMONICA HERBST &                  Administrative                                                            $0.00           $6,025.75            $6,025.75
150        MANISCALCO LLP
6110       3305 JERUSALEM AVENUE                                Ch 11 attorney for the Trustee Fees - allow
           WANTAGH, NY 11793


           LAMONICA HERBST &                  Administrative                                                            $0.00               $9.50                  $9.50
150        MANISCALCO LLP
6120       3305 JERUSALEM AVENUE                                Ch 11 Attorney for Trustee Expenses - allow
           WANTAGH, NY 11793




                                                                             Page 1                                              Printed: July 23, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 10)
             16-11354-scc            Doc 169             Filed 09/27/19 Entered 09/27/19 09:58:38                          Main Document
                                                                      Pg 11 of 17
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 16-11354-SCC                                                                                                                          Date: July 23, 2019
Debtor Name: Park Overlook LLC
Claims Bar Date: 5/15/2017


Code #     Creditor Name And Address          Claim Class       Notes                                             Scheduled             Claimed              Allowed
           GARY LAMPERT                       Administrative                                                          $0.00            $4,957.50            $4,957.50
150        100 MERRICK ROAD, 211W
6310       ROCKVILLE CENTER, NY                                 Accountant for Ch 11 Trustee Fees - Allow




21         Vernon Consulting, Inc.            Priority                                                                 $0.00          $20,410.63          $20,410.63
280        344 E 65Th St 3C
5800       New York, Ny 10065                                   Interim Fees awarded per Order dated 3.6.18 and paid 3.8.18. Remaining balance $10,205.31 Allow




22         Adalex, Inc.                       Priority                                                                 $0.00        $150,552.00                 $0.00
280        Po Box 609
5800       Colfax, Nc 27235                                     Withdrawn per letter filed on 8.2.18




24         Rvp Consulting, Inc.               Priority                                                                 $0.00          $12,850.00                $0.00
280        Robert V. Peters
5800       5 Awbury Road                                        Disallowed per Order in Adversary Proceeding docket # 10
           Philadelphia, Pa 19138


3          Consolidated Edison Company Of     Unsecured                                                                $0.00           $1,233.87            $1,233.87
300        New York, Inc.
7100       Bankruptcy Group                                     Allow
           4 Irving Place, Rm. 1875-S
           New York Ny, 10003

4          Robinson Brog Leinwand Greene      Unsecured                                                                $0.00          $14,506.83          $14,506.83
300        Genovese & Gluck, P.C.
7100       Attn: William A. Rome, Esq.                          Allow
           875 Third Avenue, 9Th Floor
           New York, New York 10022

5          Jack Jaffa & Associates            Unsecured                                                                $0.00           $1,330.00            $1,330.00
300        147 Prince Street
7100       Brooklyn, Ny 11201                                   Allow




6          State Of New York Workers''        Unsecured                                                                $0.00          $33,758.28            $2,011.78
300        Compensation Board
7100       C/O Denis R. Hurley Jr.                              Allowed at reduced amount per Order entered 1.15.18
           State Of New York
           Office Of Attorney General
           Albany, Ny 12224
7          Adalex, Inc.                       Unsecured                                                                $0.00               $0.00                $0.00
300        Po Box 609
7100       Colfax, Nc 27235                                     Withdrawn per letter filed on 8.2.18




                                                                             Page 2                                             Printed: July 23, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 11)
             16-11354-scc                Doc 169     Filed 09/27/19 Entered 09/27/19 09:58:38                Main Document
                                                                  Pg 12 of 17
                                                                      Exhibit C
                                                            ANALYSIS OF CLAIMS REGISTER
Case Number: 16-11354-SCC                                                                                                           Date: July 23, 2019
Debtor Name: Park Overlook LLC
Claims Bar Date: 5/15/2017


Code #     Creditor Name And Address          Claim Class    Notes                                   Scheduled           Claimed              Allowed
8          Charlestown Properties, Llc        Unsecured                                                  $0.00             $0.00                 $0.00
300        Po Box 609
7100       Colfax, Nc 27235                                  Withdrawn per letter filed on 8.2.18




9          Gordon T. Duggins                  Unsecured                                                  $0.00              $0.00                $0.00
300        208 Shadow Valley Road
7100       High Point, Nc 27262                              Withdrawn per letter filed on 8.2.18




10         Gordon T. Duggins                  Unsecured                                                  $0.00              $0.00                $0.00
300        208 Shadow Valley Road
7100       High Point, Nc 27262                              Withdrawn per letter filed on 8.2.18




11         Glenn Zinsmeyer                    Unsecured                                                  $0.00              $0.00                $0.00
300        36 Vereda Serena
7100       Santa Fe, Nm 87508                                Disallowed per Order 10.15.18




12         Armando T. Dunn                    Unsecured                                                  $0.00              $0.00                $0.00
300        208 Shadow Valley Road
7100       High Point, Nc 27262                              Withdrawn per letter filed on 8.2.18




13         Armando T. Dunn                    Unsecured                                                  $0.00              $0.00                $0.00
300        208 Shadow Valley Road
7100       High Point, Nc 27262                              Withdrawn per letter filed on 8.2.18




14         Pacific Place, Llc                 Unsecured                                                  $0.00              $0.00                $0.00
300        Po Box 609
7100       Colfax, Nc 27235                                  Withdrawn per letter filed on 8.2.18




15         Waltham Properties, Llc            Unsecured                                                  $0.00              $0.00                $0.00
300        Po Box 670
7100       Colfax, Nc 27235                                  Withdrawn per letter filed on 8.2.18




16         Chris Marshall                     Unsecured                                                  $0.00              $0.00                $0.00
300        208 Shadow Valley Road
7100       High Point, Nc 27262                              Disallowed per Order entered 10.15.18




                                                                          Page 3                                 Printed: July 23, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 12)
             16-11354-scc              Doc 169          Filed 09/27/19 Entered 09/27/19 09:58:38                Main Document
                                                                     Pg 13 of 17
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 16-11354-SCC                                                                                                              Date: July 23, 2019
Debtor Name: Park Overlook LLC
Claims Bar Date: 5/15/2017


Code #     Creditor Name And Address             Claim Class     Notes                                  Scheduled           Claimed              Allowed
17         Dawn Hotel Of Ny, Llc                 Unsecured                                                  $0.00             $0.00                 $0.00
300        208 Shadow Valley Road
7100       High Point, Nc 27262                                  Withdrawn per letter filed on 8.2.18




18         Efrain Echevarria                     Unsecured                                                  $0.00              $0.00                $0.00
300        51-15 Alameda Ave
7100       Far Rockaway, Ny 11691                                Disallowed per Order dated 10.15.18




19         Double D Ventures, Inc.               Unsecured                                                  $0.00              $0.00                $0.00
300        208 Shadow Valley Road
7100       High Point, Nc 27262                                  Withdrawn per letter filed on 8.2.18




20         Gdsz, Llc                             Unsecured                                                  $0.00              $0.00                $0.00
300        208 Shadow Valley Road
7100       High Point, Nc 27262                                  Withdrawn per letter filed on 8.2.18




25         Barreto Pest Control                  Unsecured                                                  $0.00          $1,143.19            $1,143.19
300        Po Box 433
7100       Yonkers, Ny 10703                                     Allow




1          Colonial Funding Network, Inc.        Secured                                                    $0.00         $78,987.00          $78,987.00
400        Servicing Provider For Tvt Capital,
4110       Llc                                                   Allow
           C/O Jennifer Ballard, Esq.
           1501 Broadway, Suite 1515
           New York, Ny 10036
2          Nyc Office Of Adminisrtative          Secured                                                    $0.00         $16,352.02                $0.00
400        Trials And Hearings
4110       Simone Salloum                                        Disallowed per Order dated 10.15.18
           66 John Street, 10Th Floor
           New York, Ny 10038


           Case Totals                                                                                      $0.00       $499,601.07          $275,380.14
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 4                               Printed: July 23, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 13)
    16-11354-scc            Doc 169        Filed 09/27/19 Entered 09/27/19 09:58:38            Main Document
                                                        Pg 14 of 17




                                           TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                          Exhibit D

     Case No.: 16-11354
     Case Name: Park Overlook LLC
     Trustee Name: SALVATORE LAMONICA
                         Balance on hand                                               $               262,895.23

               Claims of secured creditors will be paid as follows:

                                                              Allowed            Interim
                                                              Amount of          Payment to         Proposed
      Claim No. Claimant                       Claim Asserted Claim              Date               Payment
                      Colonial Funding
      1               Network, Inc.           $    78,987.00 $      78,987.00 $             0.00 $      78,987.00
                      Nyc Office Of
                      Adminisrtative
      2               Trials And Hearings $        16,352.02 $             0.00 $           0.00 $             0.00
                 Total to be paid to secured creditors                                 $                78,987.00
                 Remaining Balance                                                     $               183,908.23


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant                Total Requested    to Date          Payment
      Trustee Fees: SALVATORE LAMONICA                   $       17,127.02 $               0.00 $       17,127.02
      Attorney for Trustee Fees: LAMONICA
      HERBST & MANISCALCO LLP                            $       71,403.75 $               0.00 $       71,403.75
      Attorney for Trustee Expenses:
      LAMONICA HERBST & MANISCALCO
      LLP                            $                            3,633.60 $               0.00 $        3,633.60
      Accountant for Trustee Fees: GARY
      LAMPERT                                            $       32,292.00 $               0.00 $       32,292.00
      Other: The Law Offices Of Adrienne
      Woods, P.C.                                        $       12,239.18 $        2,279.59 $           9,959.59




UST Form 101-7-TFR (5/1/2011) (Page: 14)
    16-11354-scc            Doc 169        Filed 09/27/19 Entered 09/27/19 09:58:38               Main Document
                                                        Pg 15 of 17




                 Total to be paid for chapter 7 administrative expenses                  $            134,415.96
                 Remaining Balance                                                       $             49,492.27


               Applications for prior chapter fees and administrative expenses have been filed as follows:

                                                                            Interim Payments
                         Reason/Applicant                 Total Requested   to Date          Proposed Payment
      Prior Chapter Trustee Compensation:
      SALVATORE LAMONICA - CHAPTER
      11                                                  $        8,068.54 $                0.00 $     8,068.54
      Prior Chapter Accountant for Trustee Fees
      (Trustee Firm): GARY LAMPERT                        $        4,957.50 $                0.00 $     4,957.50
      Prior Chapter Attorney for Trustee Expenses
      (Trustee Firm): LAMONICA HERBST &
      MANISCALCO LLP                              $                    9.50 $                0.00 $          9.50
      Prior Chapter Attorney for Trustee Fees
      (Trustee Firm): LAMONICA HERBST &
      MANISCALCO LLP                                      $        6,025.75 $                0.00 $     6,025.75
                 Total to be paid for prior chapter administrative expenses              $             19,061.29
                 Remaining Balance                                                       $             30,430.98


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 20,410.63 must be paid in advance of any dividend to general (unsecured)
     creditors.

                 Allowed priority claims are:

                                                          Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                        of Claim             to Date          Payment
     21                   Vernon Consulting, Inc.         $      20,410.63 $         10,205.32 $       10,205.31
     22                   Adalex, Inc.                    $           0.00 $              0.00 $             0.00
     24                   Rvp Consulting, Inc.            $           0.00 $              0.00 $             0.00
                 Total to be paid to priority creditors                                  $             10,205.31
                 Remaining Balance                                                       $             20,225.67




UST Form 101-7-TFR (5/1/2011) (Page: 15)
    16-11354-scc            Doc 169        Filed 09/27/19 Entered 09/27/19 09:58:38       Main Document
                                                        Pg 16 of 17




             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 20,225.67 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 100.0 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount     Interim Payments Proposed
     Claim No.            Claimant                     of Claim           to Date          Payment
                          Consolidated Edison
                          Company Of New York,
     3                    Inc.                        $      1,233.87 $              0.00 $         1,233.87
                          Robinson Brog Leinwand
     4                    Greene                      $     14,506.83 $              0.00 $       14,506.83
     5                    Jack Jaffa & Associates     $      1,330.00 $              0.00 $         1,330.00
                          State Of New York
                          Workers'' Compensation
     6                    Board                       $      2,011.78 $              0.00 $         2,011.78
     7                    Adalex, Inc.                $          0.00 $              0.00 $             0.00
     8                    Charlestown Properties, Llc $          0.00 $              0.00 $             0.00
     9                    Gordon T. Duggins           $          0.00 $              0.00 $             0.00
     10                   Gordon T. Duggins           $          0.00 $              0.00 $             0.00
     11                   Glenn Zinsmeyer             $          0.00 $              0.00 $             0.00
     12                   Armando T. Dunn             $          0.00 $              0.00 $             0.00
     13                   Armando T. Dunn             $          0.00 $              0.00 $             0.00
     14                   Pacific Place, Llc          $          0.00 $              0.00 $             0.00
     15                   Waltham Properties, Llc     $          0.00 $              0.00 $             0.00
     16                   Chris Marshall              $          0.00 $              0.00 $             0.00
     17                   Dawn Hotel Of Ny, Llc       $          0.00 $              0.00 $             0.00




UST Form 101-7-TFR (5/1/2011) (Page: 16)
    16-11354-scc            Doc 169        Filed 09/27/19 Entered 09/27/19 09:58:38          Main Document
                                                        Pg 17 of 17




                                                       Allowed Amount        Interim Payments Proposed
     Claim No.            Claimant                     of Claim              to Date          Payment
     18                   Efrain Echevarria           $             0.00 $              0.00 $              0.00
     19                   Double D Ventures, Inc.     $             0.00 $              0.00 $              0.00
     20                   Gdsz, Llc                   $             0.00 $              0.00 $              0.00
     25                   Barreto Pest Control        $        1,143.19 $               0.00 $         1,143.19
                 Total to be paid to timely general unsecured creditors                $              20,225.67
                 Remaining Balance                                                     $                    0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 17)
